Citation Nr: 9925519	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  90-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the hips.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from December 1989 and February 1990 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO). 



REMAND

This appeal was remanded by the Board in December 1997.  The 
RO was instructed to obtain answers to questions posed by the 
Board.  A Remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Remand orders.  The Board finds that the Remand orders 
were not complied with.  Compounding the problem is the 
examiner's statement that does not conclusively rule out 
arthritis of the hips.

Accordingly, this case is REMANDED for the following 
development:

1.  The claims folder is to be returned 
to a VA examiner, preferable the examiner 
who issued the addendum in May 1998.  The 
examiner is to answer the questions as 
they were posed in the December 1997 
Remand with a full explanation for each 
answer.

2.  In light of the conclusion in May 
1998 that there was no evidence of 
arthritis in the hips, the examiner is to 
state in his professional opinion, 
whether it is as likely as not that 
bilateral arthritis in the sacroiliac 
joint and/or degenerative joint disease 
in the spine with spondylolisthesis are 
responsible for the inservice complaints 
of hip pain.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




